MEMORANDUM **
Upon review of the record and appellant’s opening brief, this court hereby summarily affirms the district court’s order denying without prejudice appellant’s request for preliminary injunctive relief because the district court dismissed appellant’s complaint prior to service. See Fed.R.Civ.P. 65(a)(1) (court may issue preliminary injunction only on notice to adverse party); see also United States v. Hooton, 693 F.2d 857 (9th Cir.1982) (per curiam) (summary affirmance appropriate where result is clear from face of record).
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.